BLATCHFORD, District Judge.
I do not think that the question certified, as to whether the bankrupt is or is not entitled to his discharge, is one on which the opposing creditor is at liberty, at this stage of the case, to take the opinion of the district judge, under section six of the act [Act 1867, 14 Stat. 520]. The question is not one which has arisen or can arise in the course of the proceedings before the register, for the reason that, by section four of the act, the register is forbidden to hear any question as to the allowance of an order of discharge. Nor is it a question which has arisen upon the result of any proceedings before the register, because no such question can arise, upon the result of any such proceedings, until the opposing creditor has filed, under general order No. 24, a specification of the grounds of his opposition to a discharge; and, when that is done, the case is then, ipso facto, removed from before the register and taken into court., under section thirty-one of the act, and general order No; 24, and rule 16 of this court.